DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2011/0195235).
Regarding claims 1 and 3
Kato teaches ink composition, and discloses that the water content by percentage of the solvent is preferably from 70 to 100% by mass, and that a solvent other that water such as methanol, ethanol, or isopropyl alcohol may be used (paragraph 0158).
It is noted that all of the alcohols taught have a boiling point of less than 100 C, and Kato does not teach the use of an alcohol having a boiling point greater than 240 C in this composition.
The amounts of the alcohol solvent used in the reference and instant invention overlap. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Kato teaches the use of near-infrared absorptive fine-particles (i.e. infrared absorbent) dispersion and an infrared ink prepared from this dispersion (paragraph 0017).
Kato teaches that at least the infrared absorbent D-10 can be precipitated (paragraph 0262-0265).
Regarding claims 2 and  6
Kato teaches that in near-infrared dyes the compound should be invisible and is preferably transparent (paragraph 0101).
Kato teaches the use of infrared absorbents have maximum absorbance preferably in the range of 700 to 1,000 nm (paragraph 0097).
Based on the two conditions taught above by Kato, it is expected that the ratio of the absorption coefficient from 380 to 700 nm to an absorption coefficient from 700 to 1,000 nm would be less than 0.5.
Regarding claim 4
Kato teaches the use of resins, including polyurethane resins (paragraph 0121).
Regarding claim 5
Kato teaches the use of 5 to 40 % by mass of the ink of the resin binder (paragraph 0239).
Regarding claim 7
Kato teaches that silicone based surfactants may be used (paragraph 0114).
Regarding claims 8-9
Kato teaches that the amount of infrared absorptive compound is preferably from 0.1 to 5% by mass (paragraph 0109). As such the mass ratio of the alcohol to the infrared absorbent overlaps with the claimed range. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that Kato fails to teach an ink having an infrared absorbent that may be precipitated. This is not persuasive as the reference teaches that the infrared absorbent (D-10) is precipitated.
	Applicants argue that Kato discloses a dispersion of fine-particles, and that the water-solubility of the absorptive particle is preferably substantially zero. While this may be true it is not persuasive as the solvent of Kato is not only water, but includes an alcohol. Further, Kato teaches that the water solubility is substantially zero, but this does not mean the compound is completely insoluble in water, and does not mean it is insoluble in the solvent mixture used by Kato. Further, as some of the absorbent may dissolve, it is in a state which may be precipitated. Further still, the claim is not limited to a composition in which the absorbent may be precipitated from the ink, but only limits the absorbent to one which may be precipitated.
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734